Name: 2007/420/EC: Council Decision of 11 June 2007 appointing a member of the Management Board of the European Food Safety Authority
 Type: Decision
 Subject Matter: EU institutions and European civil service;  business organisation;  personnel management and staff remuneration
 Date Published: 2007-06-19

 19.6.2007 EN Official Journal of the European Union L 157/17 COUNCIL DECISION of 11 June 2007 appointing a member of the Management Board of the European Food Safety Authority (2007/420/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (1), and in particular Article 25(1) thereof, Having regard to the list of candidates submitted to the Council by the Commission of the European Communities, Having regard to the views expressed by the European Parliament, Whereas: (1) It is vital to ensure the independence, high scientific quality, transparency and efficiency of the European Food Safety Authority (Authority). Cooperation with Member States is also indispensable. (2) A seat as a member of the Management Board of the Authority, appointed until 30 June 2008, has become vacant as a result of resignation. (3) The candidatures have been examined with a view to appointing a new member of the Management Board on the basis of the documentation provided by the Commission and in the light of the views expressed by the European Parliament with the aim of securing the highest standard of competence, a broad range of relevant expertise, for instance in management and in public administration, and the broadest possible geographic distribution within the Union, HAS DECIDED AS FOLLOWS: Article 1 Mr Milan POGAÃ NIK is hereby appointed a member of the Management Board of the European Food Safety Authority for the period from 1 July 2007 to 30 June 2008. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Luxembourg, 11 June 2007. For the Council The President H. SEEHOFER (1) OJ L 31, 1.2.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 575/2006 (OJ L 100, 8.4.2006, p. 3).